Citation Nr: 1606449	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  09-31 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability.


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1964 to June 1967.  The Veteran passed away in April 2014, and the Appellant is the Veteran's surviving spouse.  In July 2014, VA determined she was eligible to be the substitute claimant to continue her late husband's appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


REMAND

The Veteran filed his claim for a total disability rating for compensation purposes based on individual unemployability (TDIU), which was received by VA in April 2006.  In a February 2007 claim for TDIU, the Veteran indicated he became too disabled to work in November 2005 due to his diabetes mellitus, type II, and peripheral neuropathy.

As an initial matter, not all of the Veteran's VA medical treatment records are associated with the electronic claims file.  Specifically, VA treatment records dated May 2006 to October 2008, April 2010 through December 2011, and December 2013 to April 2014 are not associated with the evidence of record.  On remand, all outstanding VA treatment records must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Prior to the Veteran's passing, coronary artery disease was service-connected and rated as 30 percent disabling from March 6, 2002, and as 60 percent disabling since November 27, 2008; diabetes mellitus type II was service-connected and rated as 20 percent disabling from May 8, 2001; his lichen simplex chronicus, symptomatic and recurrent was service-connected and rated as 10 percent disabling from December 8, 1993; his peripheral neuropathy of the right and left lower extremities were individually service-connected and rated as 10 percent disabling from February 20, 2003; and his erectile dysfunction was service-connected and rated as noncompensably disabling from May 8, 2001.  As such, the combined total disability evaluation was 60 percent from February 20, 2003, and the combined total disability evaluation was 80 percent beginning November 27, 2008.

VA medical records reflect the Veteran had a number of nonservice-connected disabilities, which included a 2007 cerebral vascular accident, commonly known as a stroke, requiring a craniotomy and resulting in bedbound status requiring full-time care by his wife, and which the Veteran claimed were due to his service-connected disabilities.  The Veteran claimed that his 2007 stroke and residual medical complications rendered him unable to work.  The Veteran experienced another cerebral vascular accident in 2014, resulting in his death.  The cause of death on the Veteran's death certificate is shown as cerebrovascular accident and hypertension with contributing conditions, not resulting in the immediate cause of death, to include coronary artery disease, dementia, and chronic obstructive pulmonary disease.  Although the Veteran's coronary artery disease is shown to have contributed to his death in connection with a cerebral vascular accident, there is no medical evidence of record demonstrating that his service-connected coronary artery disease either caused or exacerbated any strokes or any other medical complications causing him to be unemployable between November 2005 the month he claimed his disabilities rendered him unable to work and April 2014.

TDIU was denied in a November 2007 rating decision and again in a July 2009 statement of the case.  At the time of the July 2009 statement of the case, service connection was not in effect for coronary artery disease.  In denying TDIU in the July 2009 statement of the case, RO relied on an October 2008 VA examination report, which found that the Veteran's 2007 subdural/intracerebral hemorrhage was "less likely as not" caused by or the result of his diabetes, and was more likely due to the Veteran's nonservice-connected uncontrolled hypertension.

When the Veteran's claim came before the Board in December 2013, the Board remanded the claim because the July 2009 statement of the case did not consider the Veteran's newly service-connected coronary artery disease.  On remand, the Board directed the RO to obtain a VA medical opinion discussing the Veteran's employability due solely to his service-connected disabilities.  

The RO obtained an April 2014 VA medical opinion, which indicated that the Veteran had been "under palliative care and then hospice care now at home" since February 2012 and that he required a constant attendant, was not able to work or eat, and had a feeding tube.  The VA medical professional who provided this opinion found that the Veteran's inability to work was due to his vascular dementia, cerebral vascular accident resulting in the inability to feed himself, and seizures.  The medical professional who provided that opinion failed to distinguish the Veteran's service-connected disabilities from his nonservice-connected disabilities, and neglected to opine as to whether any of the Veteran's debilitating medical complications, such as his cerebral vascular accidents and residuals thereof, were due to or aggravated by of his service-connected disabilities.

As such, the RO obtained another medical opinion.  An April 2015 VA medical professional found that the Veteran's service-connected coronary artery disease, diabetes mellitus, type II, lichen simplex chronicus, and bilateral lower extremity peripheral neuropathy prevented him from being gainfully employed for heavy duty occupations, but did not render him from being gainfully employed for light duty or desk-job occupations.  This medical opinion failed to consider whether the Veteran's cerebral vascular accident and resulting residual disabilities were due to or aggravated by of his service-connected disabilities.

On remand, the RO must obtain a VA medical opinion which considers the Veteran's functional impairment due to his service-connected disabilities from November 2005 to April 2014.  That opinion must also consider whether any of the Veteran's service-connected disabilities caused or aggravated any nonservice-connected disabilities and, if so, must describe the extent of any resulting functional impairment.  

Accordingly, the case is remanded for the following action:

1.  The RO must send the Appellant the proper statutory and regulatory notice regarding what is necessary to substantiate a claim for entitlement to TDIU, to include on an extra-schedular basis.

2.  The RO must contact the Appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Appellant's response, the RO must obtain all outstanding VA treatment records, to include those dated:

* May 2006 to October 2008;

*  April 2010 to December 2011; and

* December 2013 to April 2014.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Appellant that she is ultimately responsible for providing the evidence.  The Appellant and her representative must then be given an opportunity to respond.

3.  The RO must obtain an opinion from a VA physician with appropriate expertise with regard to the Veteran's issue on appeal.  Following a thorough review of the Veteran's VA and private medical records, the physician must provide the opinions regarding the Veteran's functional impairment due to his service-connected disabilities.  The VA physician must consider the Veteran's impairment from November 2005, the date he claimed he became too disabled to work, until his passing in April 2014.  All pertinent symptomatology and findings must be reported in detail.  The VA physician must provide opinions regarding the following:

* The extent of the functional impairment caused by the Veteran's service-connected disabilities of coronary artery disease, diabetes mellitus, type II, bilateral lower extremity peripheral neuropathy, and erectile dysfunction from November 2005 to April 2014.  Specifically, the VA physician must discuss how the Veteran's service-connected disabilities affected his occupational functioning and ability to perform sedentary and non-sedentary employment.

* Whether the Veteran's cerebral vascular accidents and residuals thereof were caused by any of the Veteran's service-connected disabilities and, if so, the VA physician must describe the resulting functional impairment.

* Whether the Veteran's cerebral vascular accidents and residuals thereof were aggravated beyond the natural progression of the disease by any of the Veteran's service-connected disabilities and, if so, the VA physician must describe the resulting functional impairment.

* Whether any additional nonservice-connected disabilities were caused by or aggravated beyond the natural progression of the disease by any service-connected disabilities and, if so, the VA physician must describe the resulting functional impairment.

The VA physician providing the requested opinions must provide a thorough and comprehensive discussion explaining the rationale for his or her determinations.

If theVA physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the VA physician must provide the reasons why an opinion would require speculation.  The VA physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the VA physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular medical professional.

If, the VA physician is unable to provide any opinion due to personal limitations, and not limitations of knowledge in the medical community at large, a different VA physician capable of providing such opinion must do so.

4.  The medical report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the claim for TDIU, to include on an extra-schedular basis.  If any benefit on appeal remains denied, the Appellant and her representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

